        Case 3:18-cv-00112-SLH Document 54-1 Filed 08/10/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT D. TUMPA, SR. and DANA KELLEY, )
individually and on behalf of others similarly )             Case No. 3:18-cv-00112-KRG
situated,                                      )
                                               )
                                               )
                              Plaintiffs,      )             Honorable Stephanie L. Haines
                                               )
               vs.                             )
                                               )             ELECTRONICALLY FILED
                                               )
IOC-PA, LLC d/b/a LADY LUCK CASINO;            )
ISLE OF CAPRIS CASINOS LLC f/k/a ISLE          )
OF CAPRIS CASINOS, INC.; ELDORADO              )
RESORTS, INC.; and MARY ANN                    )
RUTHERFORD, Director of Casino Operations,     )
                                               )
                              Defendants.      )

[PROPOSED] FINAL ORDER AND JUDGMENT GRANTING FINAL APPROVAL OF
      COLLECTIVE AND CLASS ACTION SETTLEMENT AGREEMENT

       AND NOW, the _____ day of _____________, 2020, upon consideration of the

Plaintiffs’ Motion for Final Approval of Collective and Class Action Settlement Agreement, IT

IS HEREBY ORDERED that said Motion is GRANTED. The Court, having reviewed upon the

Motion, Plaintiffs’ Motion for Attorneys’ Fees and Costs, the parties’ proposed settlement

agreement at ECF No. 49-1, and having heard from the parties at the Final Fairness Hearing held

before this Court on August 20, 2020, hereby Orders that:

       1.      Capitalized terms used herein shall have the meaning given in the settlement

agreement (hereinafter, the “Agreement”), unless otherwise noted.

       2.      In its preliminary approval order, the Court conditionally certified the Settlement

Class, pursuant to Fed. R. Civ. P. 23(b)(3), as follows:

               “Settlement Class” or “Settlement Class Members” means all
               individuals employed as non-exempt table game dealers and
         Case 3:18-cv-00112-SLH Document 54-1 Filed 08/10/20 Page 2 of 9




                operators at the Lady Luck Casino at any time from May 24, 2015
                through December 31, 2018, as to whom: (i) the Casino’s time
                records show that their actual hours clocked-in to work exceeded
                the rounded clocked-in hours for which they were paid, and (ii)
                had they been paid for their actual hours clocked-in instead of their
                rounded hours clocked-in, they would have received $5.00 or more
                over what they were actually paid.

        3.      The Court now finally approves certification of the Settlement Class, except to

those individuals who timely opted-out of the Settlement (the “Participating Settlement Class

Members”). The names of the individual Participating Settlement Class Members are listed on

Exhibit A hereto.

        4.      Notice. In accordance with the Court’s preliminary approval Order, notice of the

Settlement was timely distributed by first-class mail to all Settlement Class Members. The form

and method of notifying the Settlement Class of the terms and conditions of the proposed

Settlement Agreement met the requirements of Fed. R. Civ. P. 23, any other applicable law, and

due process, and constituted the best notice practicable under the circumstances.

        5.      CAFA. Defendants have timely filed notification of this settlement with the

appropriate officials pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §

1715. The Court finds that the Defendants’ notification complies fully with the applicable

requirements of CAFA.

        6.      The Settlement is Fair, Reasonable, and Adequate. The question presented on a

motion for final approval of a proposed class action settlement is whether the proposed settlement is

fair and reasonable. In making this determination, the Court has considered the following factors: (1)

the complexity, expense and likely duration of the litigation; (2) the reaction of the class to the

settlement; (3) the stage of the proceedings and the amount of discovery completed; (4) the risks of

establishing liability; (5) the risks of establishing damages; (6) the risks of maintaining the class




                                                     2
         Case 3:18-cv-00112-SLH Document 54-1 Filed 08/10/20 Page 3 of 9




action through trial; (7) the ability of the defendants to withstand a greater judgment; (8) the range of

reasonableness of the settlement fund in light of the best possible recovery; and (9) the range of

reasonableness of the settlement fund to a possible recovery in light of all the attendant risks of

litigation. Girsh v. Jepson, 521 F.2d 153, 157 (3d Cir. 1975).

        7.      In addition, the Court has considered the factors enumerated in Rule 23(e)(2) to

guide a court’s inquiry into whether a settlement is fair, reasonable and adequate, including

whether:

        (A) the class representatives and class counsel have adequately represented the class;

        (B) the proposal was negotiated at arm’s length;

        (C) the relief provided for the class is adequate, taking into account:

                (i)     the costs, risks, and delay of trial and appeal;

                (ii)    the effectiveness of any proposed method of distributing relief to the class,
                        including the method of processing class-member claims;

                (iii)   the terms of any proposed award of attorney’s fees, including timing of
                        payment; and

                (iv)    any agreement required to be identified under Rule 23(e)(3); and

        (D) the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2).

        8.      The Court finds that on balance these factors support final approval of the

Settlement. The Settlement provides meaningful and significant monetary benefits to

Participating Settlement Class Members when the measure of actual damages they could recover

in litigation is weighed against the risks of proceeding. The Settlement provides these benefits

while avoiding the time, cost, and risk associated with continued litigation. No class members

have objected, and only three have opted-out of the Settlement. The Settlement was negotiated




                                                    3
            Case 3:18-cv-00112-SLH Document 54-1 Filed 08/10/20 Page 4 of 9




after meaningful discovery and at a time when Plaintiffs were well apprised of the strengths and

weaknesses of their case, and was the product of arms’ length negotiations before a mediator.

The Settlement also provides monetary benefits to Participating Settlement Class Members in a

fair and equitable manner and does not impose undue burdens on class members to obtain those

benefits.

       9.       FLSA. The Court also finds that the Settlement is a fair and reasonable resolution

of a bona fide dispute over FLSA provisions with respect to Defendant’s time clock rounding

policy in conjunction with an alleged “early clock-in requirement,” and furthers the

implementation of the FLSA in the workplace. The terms of the release are appropriately

tailored to the claims at issue in the case and the agreement is publicly available.

       10.      Incentive Awards to Plaintiffs. The Settlement Agreement provides for

$2,000.00 for each Plaintiff as an incentive award. The Court finds that these awards are

reasonable and should be approved, as the amounts are within the range of awards customarily

approved by Courts and the Plaintiffs achieved a meaningful result for absent Settlement Class

Members at personal investment, inconvenience, and risk.

       11.      Attorneys’ Fees and Costs. Plaintiffs have requested a fee and cost award of

$25,133.08, representing $1,011.22 in costs and $24,121.86 in attorneys’ fees. The Court has

considered the factors set forth in Gunter v. Ridgewood Energy Corp., 223 F.3d 190, 195 n.1 (3d

Cir. 2000) and finds that the requested attorneys’ fee award of $24,121.86 is a reasonable

“percentage-of-recovery.” See In re Prudential Insurance Co. America Sales Practice Litigation

Agent Actions, 148 F.3d 283, 333 (3d Cir. 1998). The Court also finds that Plaintiffs’ request

for costs and expenses totaling $1,011.22 should be approved.

       12.      Objections. Settlement Class members had the opportunity to be heard on all




                                                  4
        Case 3:18-cv-00112-SLH Document 54-1 Filed 08/10/20 Page 5 of 9




issues regarding the resolution and release of their claims by submitting objections to the

Settlement Agreement to the Court and none were submitted.

       13.     Final Approval. Plaintiffs’ Motion for Final Approval of Collective and Class

Action Settlement Agreement is hereby GRANTED. The Settlement is APPROVED as fair,

reasonable, and adequate to the Participating Settlement Class Members, Plaintiffs’ claims are

dismissed with prejudice, and the Parties are hereby directed to take the necessary steps to

effectuate the terms of the Settlement Agreement. The terms of the Settlement Agreement and

this Final Order and Judgment are binding on Plaintiffs and all other Participating Settlement

Class Members, as listed on Exhibit A hereto.

       14.     Jurisdiction Retained. Without affecting the finality of this Final Order and

Judgment, the Court shall retain jurisdiction for the purpose of enforcing this Final Order and

Judgment or the Settlement Agreement.

                                                     BY THE COURT:



                                                     __________________________ J.




                                                 5
Case 3:18-cv-00112-SLH Document 54-1 Filed 08/10/20 Page 6 of 9




                EXHIBIT A
        Case 3:18-cv-00112-SLH Document 54-1 Filed 08/10/20 Page 7 of 9


CM ID         lname                 fname
0001          ESASKY                SHANNAN
0002          GEORGE                JAMES L
0003          WOODS                 BRYANT E
0005          KALASKY               MARCY
0006          PAYNE                 LOUIS
0007          HARVEY                PAUL
0008          SPOHN                 CHELSEA R
0009          OLESKY                ALAN
0010          SPROWLS               JACQUELINE
0011          DAWSON                CODY P
0012          MEADOWS               BRENNON
0013          RUSNOCK               FRANCIS
0014          JOBES                 ROBERT W
0015          METHENEY              AARON D
0016          TUMPA                 ROBERT D
0017          FRAZEE                TIMOTHY R
0019          HENRY                 ROBERT
0020          LANCASTER             COLLEEN F
0021          RIBNISCKY             TOMMY
0022          GEORGIANA,II          DAVID
0023          CHRISE                CORY
0024          MASELLI               KELLY S
0025          PATTERSON             MARGARET
0026          LIKE                  LUCINDA S
0027          RODEHEAVER,JR         LESLIE
0028          THOMAS                DAVID A
0029          FULTON                KYLE R
0030          MCGURGAN              JEFFREY
0031          MCGINNIS              PHYLLIS
0032          GRUENIG               KYLE D
0033          MYERS                 GREG A
0034          KIRTON                DEBORAH A
0035          KENDALL               JOEY
0036          PETCHENY              RONALD
0037          FISH                  SHANNON L
0039          GREER                 LINDSEY
0040          NELSON                MADALYN R
0041          KOKOSKA               MATTHEW R
0042          RISHA                 GEORGE J
0043          TAYLOR                CLAY
0044          CHRISTOPHER           ELIZABETH
0045          BELLA                 KEVIN
0046          URBAN                 PAUL B
0047          GROVER                RYAN J
0048          GRAHAM                KARRI J
0049          YEAGER                SANDRA M
       Case 3:18-cv-00112-SLH Document 54-1 Filed 08/10/20 Page 8 of 9


0050         BEEGHLY               LAUREN
0051         KULIKOSKI             NATHAN
0052         HERRING               BRIAN G
0053         AYERS                 TAMMY S
0054         LEAPLINE              JULIE
0055         KELLEY                DANA
0056         WHALEN                TIMOTHY P
0057         RUSH                  TIMOTHY R
0058         HOFFMAN               RUTH ANN
0059         MICOZZI               CARLO
0060         RITZ                  ANDREW N
0061         BROWNFIELD            THOMAS
0062         REED                  ROBERT
0063         SMITH                 KENYA A
0064         VRABEL                JAMES A
0065         HIGGINS               JAMES B
0066         HAGER                 MELISSA R
0068         JAMES                 BLAKE P
0069         HALYE                 CARL
0070         WILSON                MABLE D
0071         ROGERS                MARCIE
0072         HONSE                 AMBER R
0073         HOUSE                 BRENDAN M
0074         YOWLER                STORM J
0075         VICTOR                JOSEPH P
0076         OZOHONISH             JOHN
0077         HARDIN                ALEX R
0078         WHITENER,JR           RONALD L
0079         PENZERA               ANDREW J
0080         JOHNSON               BRANDON L
0081         FEUERSTEIN            STEFANIE D
0082         JESTER                ALEXANDER P
0083         SHAW                  BRANDI N
0084         RAMIREZ               RIMI O
0085         SWARTZ                CHRISTOPHER D
0086         EWART                 ZACHARY
0087         MARSHALL              SHALYN E
0088         PETON                 COREY R
0089         KENES                 PATRICK S
0090         FERLAND               BRADLEY J
0091         BAKOSH                JAMES M
0092         BURKETT               SHELBY D
0093         LOWDERMILK            KATE E
0094         LAYMAN                MATTHEW R
0095         SMITH                 ELIZABETH A
0096         DRILAK                DEVAN J
0097         DECARA                SEAN
       Case 3:18-cv-00112-SLH Document 54-1 Filed 08/10/20 Page 9 of 9


0098         STAGGS                RANDY A
0099         WOOSTER               DAVID M
0100         LEMASTERS             DREW J
0101         SETTLES               ZACHARY D
0102         YEX                   JAMES
0103         MOUNTAIN              MICHAEL B
0104         THOMAS                JULIA M
0105         SCHIMANSKY            SARAH N
0106         RAYMOND               DANIEL C
0107         EVANS                 LEO A
0108         KISTNER               JESSICA A
0109         NOLDER                SHAWN J
0110         FETTY                 NICK J
0111         HICKS                 JEFFREY R
0112         YOWLER                NORMAN K
0113         HICKMAN               MICHAEL A
0114         YORK                  MANDEE J
0115         SHEA,JR               RANDY L
0116         WOMBACKER             RYAN
0117         TOMLIN                KENNITA E
0118         OLMO                  OMAR A
0119         KINO                  JOSEPH D
0121         GRIMMEYER             THOMAS J
0122         FALK                  RYAN A
0123         NOLDER                KAITLIN M
0124         BLACKWELDER           MERCEDES S
0125         GRIEDEL               CHRISTOPHER M
0126         DILLIE                TARYN R
0127         MOATS,SR              THOMAS R
0128         MORGAN                SAMANTHA J
0129         NAGY                  SCOTT C
0130         HIGGINS               ROGER
0131         HORNE                 TERESA B
0133         LOPEZ GONZALEZ        EDUARDO Y
0134         DAVIS                 SHANNON E
0135         ESTEP                 CHRISTY L
0136         SARGENT               DANIEL E
0137         JONES                 JONATHAN E
0139         BLACKA                MARYLOU
0140         DILLS                 SCOTT A
0141         SCOTT                 DEIDRE A
0145         MCMILLEN              BRANDON S
0146         RICHARDSON            WILLIAM P
